


110 HR 3384 IH: Safe Neighborhoods Expansion Act of

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3384
		IN THE HOUSE OF REPRESENTATIVES
		
			August 3, 2007
			Mr. Chandler
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To expand the Project Safe Neighborhoods program, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Safe Neighborhoods Expansion Act of
			 2007.
		2.Enhancement of
			 Project Safe Neighborhoods initiative to improve enforcement of criminal laws
			 against violent gangs
			(a)In
			 GeneralWhile maintaining the focus of Project Safe Neighborhoods
			 as a comprehensive, strategic approach to reducing gun violence in America, the
			 Attorney General is authorized to expand the Project Safe Neighborhoods program
			 to require each United States attorney to—
				(1)identify,
			 investigate, and prosecute significant criminal street gangs operating within
			 their district; and
				(2)coordinate the
			 identification, investigation, and prosecution of criminal street gangs among
			 Federal, State, and local law enforcement agencies.
				(b)Additional Staff
			 for Project Safe Neighborhoods
				(1)In
			 generalThe Attorney General may hire Assistant United States
			 attorneys, non-attorney coordinators, or paralegals to carry out the provisions
			 of this section.
				(2)EnforcementThe
			 Attorney General may hire Bureau of Alcohol, Tobacco, Firearms, and Explosives
			 agents for, and otherwise expend additional resources in support of, the
			 Project Safe Neighborhoods/Firearms Violence Reduction program.
				(c)Authorization of
			 appropriationsThere are authorized to be appropriated
			 $20,000,000 for each of the fiscal years 2008 through 2012 to carry out this
			 section. Any funds made available under this subsection shall remain available
			 until expended.
			
